Citation Nr: 1418007	
Decision Date: 04/22/14    Archive Date: 05/02/14

DOCKET NO.  09-25 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability.

2.  Entitlement to service connection for prostate cancer, to include as due to herbicide and chemical exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from May 1962 to May 1964. 

This matter comes before the Board of Veterans' Appeals (Board) from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana which, in part, denied service connection for lumbar spine spondylosis and prostatitis (claimed as prostate cancer). 

The Veteran presented testimony at a personal hearing in March 2012 before the undersigned.  A copy of the transcript is contained in the claims file.

In a June 2012 decision, the Board remanded these issues for additional development.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals additional evidence that will be considered by the Board in this appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a) (2) (West 2002).

The issue of entitlement to service connection for prostate cancer is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDING OF FACT

Spondylosis of the lumbar spine was not manifest in service, was not manifest within one year of separation and is not related to service.


CONCLUSION OF LAW

Spondylosis of the lumbar spine was not incurred in or aggravated by service, and may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Notice should be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal.  A Supplemental Statement of the Case, when issued following a notice letter, satisfies the due process and notification requirements for an adjudicative decision for these purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

In this appeal, the RO provided notice to the Veteran in a June 2007 letter, prior to the date of the issuance of the appealed October 2007 rating decision.  The June 2007 letter explained what information and evidence was needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  

The June 2007 letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

With regard to the duty to assist, VA has also fulfilled its duty to assist in obtaining the identified and available evidence needed to substantiate the claim adjudicated in this decision.  The RO has either obtained, or made sufficient efforts to obtain, records corresponding to all treatment for the claimed disorder described by the Veteran.  

In this respect, the Board notes that in its June 2012 remand, the RO was instructed to make attempts to obtain identified treatment records, to include all those from VA facilities dated prior to 2007, specifically from 1964 to 2007, and after 2009.  Per the remand instructions, the Appeals Management Center (AMC) in June 2013 requested all VA treatment records for the Veteran from 1964 to 2007.   In a September 2013 Report of General Information, the AMC indicated that records dated from September 23, 1997 to September 5, 2013 were available.  However, the Shreveport, Louisiana VA Medical Center informed them that after searching their database and archived storage unit for records between 1964 and 2007, and after 2009, only one record, a November 1986 medical certificate was located.  All of the available documents had been associated to the file since the June 2012 remand.

In light of the above, the Board finds that the RO substantially complied with the June 2012 remand directives, to the extent possible, and no further action in this regard is warranted.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).  The Board has reached this conclusion because the record shows that in June 2013 the RO/AMC requested all VA treatment records for the Veteran from 1964 to 2007.  See Stegall, supra; Dyment, supra

Thus, all records identified by the Veteran and available as relating to this claim have been obtained, to the extent possible.  The record contains sufficient evidence to make a decision on the claim.  VA has fulfilled its duty to assist.

Additionally, he was afforded a VA examination in March 2010.  The VA March 2010 VA examination report reflects that the VA examiner reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate evaluations of the Veteran, and rendered an appropriate diagnosis and opinion consistent with the remainder of the evidence of record.  As such, the Board finds that the March 2010 VA examination report is sufficient upon which to base a decision with regard to this claim.  See 38 C.F.R. § 4.2 (2012); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication. 

Law and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004).

The Veteran has been diagnosed with spondylosis (arthritis) of the lumbar spine.  Arthritis is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the theory of continuity of symptomatology under 38 C.F.R. § 3.303(b) applies to the claim. See, Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Certain diseases, to include arthritis may be presumed to have been incurred in service when manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. §] 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden for certain chronic disabilities such as arthritis is through a demonstration of continuity of symptomatology.  

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis. Id. at 1376-77; see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Factual Background and Analysis

The Veteran contends that he suffers from a lower back condition that is related to injuries that he sustained in-service.

Service treatment records reveal that the Veteran suffered trauma to his upper back in February 1963 when he was struck by a heavy wooden beam from a bridge-erector-truck.  There was tenderness of the lumbosacral region.  X-rays of the cervical, thoracic and lumbosacral spine were negative.  The diagnosis was a contusion of the upper back.  The Veteran was placed on temporarily restricted duty.

March 1963 treatment notes indicated that the Veteran continued to have pain in his upper and lower back.

The Veteran's March 1964 separation examination was negative for complaints or diagnoses related to low back disability.

A January 1968 periodic examination was also negative for complaints or diagnoses related to low back disability.

A November 1986 treatment report noted that the Veteran was status post accident in August 1986 where he fell off of a truck and fell on his head and back against "chalk".  

A September 1997 MRI and x-ray reports revealed lumbar spondylosis.

A March 2008 x-ray report noted degenerative spondylosis.

The Veteran underwent a VA examination in March 2010.  X-rays revealed spondylosis with osteopenia and spondylosis with scoliosis.  The examiner opined that the Veteran's current lumbar spondylosis was less likely as not caused by the incident which occurred during service.  The examiner noted that although the service treatment records indicate that the Veteran did sustain an injury to his upper back which showed spasms of the thoracic 4, 5 and 6 level, no other deformities were found.  The Veteran was treated and then underwent physical therapy.  He was discharged in 1964 with no complaints of back pain on separation examination while a January 1968 examination was also negative for back injuries.  There was a large gap in between his exit from the military and the current date for his complaints of back pain showing a chronic pattern.  Throughout his years of being treating at the VA medical center, he had several complaints of back pain where he had been treated for degenerative disc disease as well as lumbar radiculopathy.  However, due to the large gap in information and the lack of back complaints of separation examination and his discharge examination from the Reserves in 1968, the examiner's opinion stood as previously stated.

At his March 2012 hearing, the Veteran testified that he had been receiving treatment for his low back ever since he moved back to Shreveport, Louisiana, and since separating from service.   

When considering the pertinent evidence of record in light of the above-noted legal authority, the Board finds that service connection for a lumbar spine disability is not warranted.

It is undisputed that since his separation from service, the Veteran has been diagnosed with degenerative spondylosis of the lumbar spine with radiculopathy.  Accordingly, as there is a current lumbar spine disability, the first element of service connection is satisfied.  However, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000).

Initially, as noted above, service connection may be granted on a presumptive basis for certain chronic diseases, including arthritis, if such diseases are shown to be manifest to a degree of 10 percent or more within one year following the Veteran's separation from active military service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  In order to warrant a compensable evaluation, degenerative arthritis requires X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.  

In this instance however, service connection for arthritis on a presumptive basis is not warranted as the record does not show X-ray evidence of arthritis within one year of the Veteran's separation from active duty.  In this regard, the first evidence of arthritis of the lumbar spine is the September 1997 MRI and x-ray reports which revealed lumbar spondylosis.  Accordingly, service connection for arthritis on a presumptive basis is not warranted.  

Nevertheless, the Board acknowledges that the Veteran's service treatment records demonstrate that the Veteran injured his back in service when he was struck by a heavy wooden beam from a bridge-erector-truck.  Despite these subjective back complaints, the service treatment records were negative for any or diagnoses of any chronic lumbar spine disability.  The record reflects that his back complaints were medically addressed in service, and appear to have been of an acute and transitory nature.  Significantly, his March 1964 separation examination was negative for treatments, complaints or diagnoses related to a lumbar spine disability.

Additionally, an examination for the Reserves in January 1968 was again negative for treatments, complaints or diagnoses related to a lumbar spine disability.

To the extent that the Veteran is asserting a continuity of symptomatology since service, the Board does not find the Veteran to be credible with regard to any assertions that he has had symptoms of a low back disability since service.  As noted above, the Veteran testified at his March 2012 hearing that he had been receiving treatment for his low back ever since he moved back to Shreveport, Louisiana, and since separating from service.  However, despite an attempt to obtain these treatment records, the AMC was informed that after searching the Shreveport, Louisiana VA Medical Center database and archived storage unit for records between 1964 and 2007, and after 2009, only one record, a November 1986 medical certificate was located.  

Again, the Veteran's March 1964 separation examination report and January 1968 examination for the Reserves are negative for any treatment, complaint, or diagnosis pertinent to the lower back.  The Board finds that his documented medical history is in conflict with his current assertions that his current low back symptoms have continued since service.  

As the Veteran was not diagnosed with a lumbar spine disability until many years after service and there was a significant period between his service injury and his post-service complaints where the medical record was silent for complaints of a lumbar spine disability, the Board concludes that the weight of the evidence is against a finding of any continuity of symptomatology.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000).  

The Board also finds that the weight of the evidence is against a finding that the Veteran's current lumbar spine disability is etiologically related to the Veteran's military service on a direct basis.  In fact, the only medical opinion addressing the etiology of the a lumbar spine disability weighs against the claim as the March 2010 VA examiner concluded that it was less likely than not that the Veteran's lumbar spine disability was related to his military service.  None of the competent medical evidence currently of record refutes this conclusion, and the Veteran has not presented or identified any such existing medical evidence or opinion.  

To the extent that the Veteran himself contends that a medical relationship exists between his current claimed disability and service, the Board acknowledges that the Veteran is competent to testify as to his observations.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Furthermore, lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (finding that the Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  In the instant case, however, the Board finds the question as to the etiology of the Veteran's current low back disability is a question that requires medical expertise to answer.  While some symptoms of the disorder may be reported by a layperson, the Veteran and his representative do not have the medical expertise to provide an opinion regarding its existence or etiology.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. West, 12 Vet. App. 460, 465 (1999).  Accordingly, the Board has placed greater probative weight on the conclusions reached by the VA examiner, who, as a medical professional, is competent to render opinions regarding medical matters.

Thus, the Veteran and his representative's assertions that there is a relationship between his claimed low back disability and his service are not sufficient in this instance and are outweighed by other probative evidence of record.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

As the preponderance of the evidence is against the Veteran's claim, service connection must be denied.  38 C.F.R. §§ 3.1(m) & (n), 3.102, 3.301. 


ORDER

Entitlement to service connection for a lumbar spine disability is denied.





REMAND

Following a review of the Veteran's claims file, the Board finds that further development is required prior to the adjudication of the claim for entitlement to service connection for prostate cancer.

VA is obliged to provide an examination or an opinion when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A (d) (West 2002).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The threshold for finding a link between current disability and disease or injury in service is low.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

If the medical evidence of record is insufficient, or, in the opinion of the Board, of doubtful weight or credibility, the Board is always free to supplement the record by seeking an advisory opinion, ordering a medical examination or citing recognized medical treatises in its decisions that clearly support its ultimate conclusions.  However, it is not free to substitute its own judgment for that of such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991). 

The Veteran contends that his prostate disability was as result of his service to include exposure to herbicides or other chemicals.  At his March 2012 hearing, the Veteran testified that while stationed in Germany from 1962 to 1964, he would be ordered to patrol an area that he believed contained herbicides or other chemicals.  He stated that while on patrol, he would smell a strong chemical smell.  

Notably, prostate cancer is a disease that has been presumptively related to exposure to herbicide agents.  38 C.F.R. § 3.309(e).  However, after undergoing the development requested by the June 2012 remand instructions, the United States Army & Joint Services Records Research Center (JSRRC) determined that the Veteran's claim of herbicide/chemical exposure could not be conceded as the JSRRC could not corroborate the Veteran's claimed exposure.

However, notwithstanding the foregoing presumptive provisions, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that a claimant is not precluded from establishing service connection for a disease averred to be related to herbicide exposure, as long as there is proof of such direct causation.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).  See also Brock v. Brown, 10 Vet. App. 155, 160-61 (1997), vacated on other grounds (Fed. Cir. Dec. 15, 2000).

In this case, there is evidence that his prostate disability, to include prostate cancer, may be related to service such that he is entitled to service connection for this disability on a direct service incurrence basis.  

Notably, a March 1963 service treatment record indicated that the Veteran presented with complaints of a slow penile drip for about a month.  On examination, the physician noted that the Veteran's "prostate seems slightly soggy."

The Board also notes that there currently is no competent medical opinion which specifically addresses whether an etiological relationship, if any, existed between the Veteran's in-service prostate issues and his current prostate disability.

Therefore, a medical opinion is needed to determine if his in-service prostate complaints are etiologically related to his current prostate disabilities to include prostatitis and prostate cancer.

Given that there were in-service complaints related to his prostate and there is a current diagnosis of prostate cancer and prostatitis this claim must also be remanded so that a comprehensive VA examination can be afforded.  

The Board notes that the Veteran has yet to undergo a VA examination for his claimed prostate cancer disability.  An examination or opinion is necessary to make a decision on a claim if the evidence of record contains competent evidence that the claimant has a current disability, and indicates that the disability or symptoms may be associated with the claimant's active military history, but does not contain sufficient medical evidence to make a decision on the claim.  See 38 U.S.C.A. § 5103A (d) (2); 38 C.F.R. § 3.159(c) (4); See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002) (where there is competent evidence of a current disability and evidence indicating an association between the disability and active service, there must be competent evidence addressing whether a nexus exists).  

Under these circumstances, the Board finds that a specific VA examination and medical opinion-based on consideration of the Veteran's documented medical history and assertions, and supported by fully stated rationale-is needed to resolve the claim for service connection for prostate cancer.  See 38 U.S.C.A. § 5103A (d) (2) (West 2002 & Supp. 2013), 38 C.F.R. § 3.159(c) (4) (i) (2013); McLendon, supra.
 
Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated her for the disability on appeal.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  

Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  The Veteran should be scheduled for a VA medical examination for his prostate disability with an examiner of appropriate expertise to determine the nature and etiology of such condition.  The claims folder and a copy of this REMAND should be provided to the examiner for review in conjunction with this examination.  The examiner should review the claims folder before examining the Veteran and this fact should be noted in the accompanying medical report.

After thoroughly describing the nature and etiology of the Veteran's prostate disability, the examiner must provide an opinion whether it is at least as likely as not (i.e. a 50 percent or greater probability) that the Veteran's prostate disability was incurred in or aggravated by the Veteran's active duty military service.  

A complete rationale for all opinions reached should be provided.  If the examiner is unable to render any requested opinion, the examiner should explain in detail why such opinion could not rendered.

3.  After completion of the above and any additional development deemed necessary, the issue on appeal should be reviewed with consideration of all applicable laws and regulations.  If any benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if in order.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


